Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 1 of 14 PageID #: 348




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MARITZ HOLDINGS INC.,                                )
                                                     )
             Plaintiff,                              )
                                                     )
v.                                                   )      Case No. 4:18-cv-00826
                                                     )
COGNIZANT TECHNOLOGY SOLUTIONS                       )
U.S. CORPORATION,                                    )
                                                     )
             Defendant.                              )

                            STIPULATED PROTECTIVE ORDER

       WHEREAS, Plaintiff Maritz Holdings Inc. and Defendant Cognizant Technology Solutions

U.S. Corporation, hereafter referred to as “the Parties,” believe that discovery in this lawsuit is

likely to lead to the production or disclosure of trade secrets, confidential business information,

or other privileged or proprietary information; and

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c).

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

       1.      Each Party may designate as confidential for protection under this Order, in whole or

in part, any document, information, or material that constitutes or includes, in whole or in part,

confidential or proprietary information or trade secrets of the Party or a Third Party to whom the

Party reasonably believes it owes an obligation of confidentiality with respect to such document,

information or material (“Protected Material”). Protected Material shall be designated by the

Party producing it by affixing a legend or stamp on such document, information, or material

that reads “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. The

legend or stamp shall be placed clearly on each page of the Protected Material (except deposition and



                                                 1
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 2 of 14 PageID #: 349




hearing transcripts) for which such protection is sought. For deposition and hearing transcripts, the

legend or stamp shall be placed on the cover page of the transcript (if not already present on the

cover page of the transcript when received from the court reporter) by each attorney receiving a

copy of the transcript after that attorney receives notice of the designation.

       2.      Any document produced before issuance of this Order with the designation

“Confidential”, “Confidential – Attorneys’ Eyes Only”, or similar shall receive the same treatment

as if designated “CONFIDENTIAL” under this Order, unless and until such document is

redesignated to have a different classification under this Order.

       3.      With     respect    to    documents,      information     or    material    designated

“CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”,1 subject to the

provisions herein and unless otherwise stated, this Order governs, without limitation: (a) all

documents, electronically stored information, and/or things as defined by the Federal Rules of

Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits or

for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings and other

court filings; (d) affidavits; and (e) stipulations. All copies, reproductions, extracts, digests and

complete or partial summaries prepared from any DESIGNATED MATERIALS shall also be

considered DESIGNATED MATERIAL and treated as such under this Order. In the event that

documents are produced with a legend or stamp that is substantially similar to “CONFIDENTIAL”

or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (e.g. “CONFIDENTIAL - AEO”), such

documents shall be treated as though designated as with the most similar designation provided for

under this Order.



       1
       The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL” or “CONFIDENTIAL –
ATTORNEYS’ EYES ONLY,” both individually and collectively.


                                                  2
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 3 of 14 PageID #: 350




       4.      A designation of CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES

ONLY may be made at any time.             Inadvertent or unintentional production of documents,

information or material that has not been designated as DESIGNATED MATERIAL shall not be

deemed a waiver in whole or in part of a claim for confidential treatment. Any Party that

inadvertently or unintentionally produces Protected Material without designating it as

DESIGNATED MATERIAL may request destruction of that Protected Material by notifying the

recipient(s), as soon as reasonably possible after the producing Party becomes aware of the

inadvertent or unintentional disclosure, and providing replacement Protected Material that is

properly designated. The recipient(s) shall then destroy all copies of the inadvertently or

unintentionally produced Protected Materials and any documents, information or material derived

from or based thereon.

       5.      “CONFIDENTIAL” documents, information and material may be disclosed only

to the following persons, except upon receipt of the prior written consent of the designating Party,

upon order of the Court, or as set forth in paragraph 12 herein:

       (a)     outside counsel of record in this Action for the Parties;

       (b)     employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;

       (c)     in-house counsel for the Parties (along with their support staff) who either have
               responsibility for making decisions dealing directly with the litigation of this
               Action, or who are assisting outside counsel in the litigation of this Action;

       (d)     designated representatives of each of the Parties to the extent reasonably necessary
               for the litigation of this Action;

       (e)     outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
               such consultants or experts are not presently employed by the Parties hereto for
               purposes other than this Action; (2) before access is given, the consultant or expert
               has completed the Acknowledgement attached as Exhibit A hereto;




                                                  3
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 4 of 14 PageID #: 351




       (f)     independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action;

       (g)     this Court, any court to which a Party petitions for discovery of a non-party, any
               appellate court, and their personnel, and any jurors empaneled to decide the above-
               captioned action; and

       (h)     Any mediator engaged by the named parties in connection with the above-
               captioned action.

       6.      A    Party    shall    designate   documents,     information    or    material   as

“CONFIDENTIAL” only upon a good faith belief that the documents, information or material

contains confidential or proprietary information or trade secrets of the Party or a Third Party to

whom the Party reasonably believes it owes an obligation of confidentiality with respect to such

documents, information or material.

       7.      Documents, information, or material produced pursuant to any discovery request

in this Action, including but not limited to Protected Material designated as DESIGNATED

MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not be used

for any other purpose. Any person or entity who obtains access to DESIGNATED MATERIAL or

the contents thereof pursuant to this Order shall not make any copies, duplicates, extracts,

summaries or descriptions of such DESIGNATED MATERIAL or any portion thereof except as

may be reasonably necessary in the litigation of this Action. Any such copies, duplicates, extracts,

summaries or descriptions shall be classified DESIGNATED MATERIALS and subject to all of

the terms and conditions of this Order.

       8.      To the extent a producing Party believes that certain Protected Material qualifying

to be designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

limitation, the producing Party may designate such Protected Material “CONFIDENTIAL --




                                                  4
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 5 of 14 PageID #: 352




ATTORNEYS’ EYES ONLY.” In determining whether information should be designated as

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, each Party agrees to use such designation only

in good faith.

       9.        For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES

ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals listed

in paragraphs 5(a-c) and (e-g).

       10.       Nothing in this Order shall require production of documents, information or other

material that a Party contends is protected from disclosure by the attorney-client privilege, the work

product doctrine, or other privilege, doctrine, or immunity.

                    a. Pursuant to Rule 26(b)(5) of the Federal Rules of Civil Procedure, when a

                        Party withholds information otherwise discoverable by claiming that the

                        information is privileged or subject to protection as trial-preparation

                        material, the Party must provide a log (“Privilege Log”) in which the Party:

                        (i) expressly makes the claim; and (ii) describes the nature of the documents,

                        communications, or tangible things not produced or disclosed—and do so

                        in a manner that, without revealing information itself privileged or

                        protected, will enable other Parties to assess the claim.        Information

                        included on the Privilege Log shall include a unique reference number for

                        each withheld document; file type; date created/sent; title or subject line;

                        name and, in the case of email files, email address of the: (i) sender/author,

                        (ii) recipient, (iii) CC recipients, and (iii) BCC recipients; basis for the

                        privilege (attorney-client privilege, work product, etc.); and a comment

                        describing the basis for the assertion of privilege.




                                                   5
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 6 of 14 PageID #: 353




                   b. If documents, information or other material subject to a claim of attorney-

                       client privilege, work product doctrine, or other privilege, doctrine, or

                       immunity is inadvertently or unintentionally produced, such production

                       shall in no way prejudice or otherwise constitute a waiver of, or estoppel as

                       to, any such privilege, doctrine, or immunity. Any Party that inadvertently

                       or unintentionally produces documents, information or other material it

                       reasonably believes are protected under the attorney-client privilege, work

                       product doctrine, or other privilege, doctrine, or immunity may obtain the

                       return of such documents, information or other material by promptly

                       notifying the recipient(s) and providing a Privilege Log for the inadvertently

                       or unintentionally produced documents, information or other material. The

                       recipient(s) shall gather and return all copies of such documents,

                       information or other material to the producing Party, except for any pages

                       containing privileged or otherwise protected markings by the recipient(s),

                       which pages shall instead be destroyed and certified as such to the

                       producing Party.

       11.     There shall be no disclosure of any DESIGNATED MATERIAL by any person

authorized to have access thereto to any person who is not authorized for such access under this

Order. The Parties are hereby ORDERED to safeguard all such documents, information and

material to protect against disclosure to any unauthorized persons or entities.

       12.     Nothing contained herein shall be construed to prejudice any Party’s right to

use any DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have access




                                                 6
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 7 of 14 PageID #: 354




to the DESIGNATED MATERIAL by virtue of his or her employment with the designating Party,

(ii) identified in the DESIGNATED MATERIAL as an author, addressee, or copy recipient of such

information, (iii) although not identified as an author, addressee, or copy recipient of such

DESIGNATED MATERIAL, has, in the ordinary course of business, seen such DESIGNATED

MATERIAL, (iv) a current or former officer, director or employee of the producing Party or a

current or former officer, director or employee of a company affiliated with the producing Party;

(v) counsel for a Party, including outside counsel and in-house counsel (subject to paragraph 9 of

this Order); (vi) an independent contractor, consultant, and/or expert retained for the purpose of

this litigation or for purpose of any pre-litigation investigation related to this facts involved in this

litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons entitled

hereunder to access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be

disclosed to any other persons unless prior authorization is obtained from counsel representing the

producing Party or from the Court.

        13.     Parties may, at the deposition or hearing or within thirty (30) days after receipt

of a deposition or hearing transcript, designate the deposition or hearing transcript or any portion

thereof as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

pursuant to this Order. Access to the deposition or hearing transcript so designated shall be limited

in accordance with the terms of this Order. Until that time period lapses or until such a designation

has been made, whichever occurs sooner, all documents, information or other material so produced

or given shall be treated as “CONFIDENTIAL” in accordance with this Order.

        14.     Counsel for any producing Party shall have the right to exclude from oral

depositions, other than the deponent, deponent’s counsel, the reporter and videographer (if any),

any person who is not authorized by this Protective Order to receive or access DESIGNATED




                                                   7
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 8 of 14 PageID #: 355




MATERIAL based on the designation of such DESIGNATED MATERIAL. Such right of

exclusion shall be applicable only during periods of examination or testimony regarding such

DESIGNATED MATERIAL. .

        15.     Any DESIGNATED MATERIAL that is filed with the Court shall be filed under

seal and shall remain under seal until further order of the Court. The filing Party shall be responsible

for informing the Clerk of the Court that the filing should be sealed and for placing the legend

“FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the caption and

conspicuously on each page of the filing. Exhibits to a filing shall conform to the labeling

requirements set forth in this Order. If a pretrial pleading filed with the Court, or an exhibit thereto,

discloses or relies on confidential documents, information or material, such confidential portions

shall be redacted to the extent necessary and the pleading or exhibit filed publicly with the Court.

        16.     The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

this Action, or from using any information contained in DESIGNATED MATERIAL at the trial

of this Action, subject to any pretrial order issued by this Court.

        17.     A Party may request in writing to the other Party that the designation given to any

DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not agree

to redesignation within ten (10) days of receipt of the written request, the requesting Party may

apply to the Court for relief. Upon any such application to the Court, the burden shall be on the

designating Party to show why its classification is proper. Such application shall be treated

procedurally as a motion to compel pursuant to Federal Rules of Civil Procedure 37, subject to the

Rule’s provisions relating to sanctions.      In making such application, the requirements of the

Federal Rules of Civil Procedure and the Local Rules of the Court shall be met. Pending the




                                                   8
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 9 of 14 PageID #: 356




Court’s determination of the application, the designation of the designating Party shall be

maintained.

       18.     Each outside consultant or expert to whom DESIGNATED MATERIAL is

disclosed in accordance with the terms of this Order shall be advised by counsel of the terms of

this Order, shall be informed that he or she is subject to the terms and conditions of this Order, and

shall sign an acknowledgment that he or she has received a copy of, has read, and has agreed to

be bound by this Order. A copy of the acknowledgment form is attached as Exhibit A.

       19.     To the extent that any discovery is taken of persons who are not Parties to this

Action (“Third Parties”) and in the event that such Third Parties contended the discovery sought

involves trade secrets, confidential business information, or other proprietary information, then

such Third Parties may agree to be bound by this Order.

       20.     To the extent that discovery or testimony is taken of Third Parties, the Third Parties

may designate as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

any documents, information or other material, in whole or in part, produced or given by such

Third Parties. The Third Parties shall have ten (10) days after production of such documents,

information or other materials to make such a designation. Until that time period lapses or until

such a designation has been made, whichever occurs sooner, all documents, information or other

material so produced or given shall be treated as “CONFIDENTIAL” in accordance with this Order.

       21.     Within thirty (30) days of final termination of this Action, including any

appeals, all DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

incorporated into any privileged memoranda of the Parties and materials which have been admitted

into evidence in this Action), shall at the producing Party’s election either be returned to the




                                                  9
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 10 of 14 PageID #: 357




producing Party or be destroyed. The receiving Party shall verify the return or destruction by

affidavit furnished to the producing Party, upon the producing Party’s request. Each Party

represents that, under Missouri Supreme Court Rule 4-1.22, it has given informed consent to its

attorneys, in the form attached as Exhibit B, for its attorneys to destroy confidential file materials

produced by the other Party in accordance with this Protective Order.

       22.     The failure to designate documents, information or material in accordance with this

Order and the failure to object to a designation at a given time shall not preclude the filing of a

motion at a later date seeking to impose such designation or challenging the propriety thereof. The

entry of this Order and/or the production of documents, information and material hereunder shall

in no way constitute a waiver of any objection to the furnishing thereof, all such objections being

hereby preserved.

       23.     Any Party knowing or believing that any other Party is in violation of or intends to

violate this Order and has raised the question of violation or potential violation with the opposing

Party and has been unable to resolve the matter by agreement may move the Court for such relief

as may be appropriate in the circumstances. Pending disposition of the motion by the Court, the

Party alleged to be in violation of or intending to violate this Order shall discontinue the

performance of and/or shall not undertake the further performance of any action alleged to

constitute a violation of this Order.

       24.     Production of DESIGNATED MATERIAL by each of the Parties shall not be

deemed a publication of the documents, information and material (or the contents thereof)

produced so as to void or make voidable whatever claim the Parties may have as to the proprietary

and confidential nature of the documents, information or other material or its contents.

       25.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation




                                                 10
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 11 of 14 PageID #: 358




of any kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

       26.     Nothing in this Order shall restrict in any way the use or disclosure of

DESIGNATED MATERIAL by a receiving Party: (i) previously produced, disclosed and/or

provided by the producing Party to the receiving Party or a non-party without an obligation of

confidentiality (e.g., being subject to a Protective Order) and not by inadvertence or mistake; (ii)

with the consent of the producing Party; or (iii) pursuant to order of the Court.

       27.     If a receiving Party learns that, by inadvertence or otherwise, it has disclosed

Confidential Information to any person or in any circumstance not authorized under this Order,

the receiving Party must immediately after learning of the disclosure: (a) notify in writing the

disclosing Party of the unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized

copies of the Confidential Information; (c) inform the person or persons to whom unauthorized

disclosures were made of all the terms of this Order; and (d) request such person or persons to

execute the Acknowledgment that is attached hereto as Exhibit A.

       28.     If any entity subpoenas or orders production of Protected Material from a receiving

Party that the receiving Party has obtained subject to this Order, such Party shall (1) promptly

notify the entity that issued the subpoena or order that some or all of the material covered by the

subpoena or order is subject to this protective order, and provide a copy of this order, (2) promptly

notify the producing Party of the pendency of the subpoena or order, provide a copy of the

subpoena to the producing Party, and (3) provide the producing Party with a list of the

DESIGNATED MATERIAL that the receiving Party believes it is obligated to produce. The

receiving party shall not produce the information until the producing party shall have reasonable

time (which shall not be less than ten (10) calendar days) to object to or take other appropriate

steps to protect the information. The receiving Party shall not take a position concerning the




                                                  11
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 12 of 14 PageID #: 359




propriety of such request or subpoena or the discoverability of the information sought thereby that

is adverse to any producing Party opposing the request for production of such documents or

materials. In responding to the subpoena or order, the receiving Party will take all reasonable

measures to have such documents treated in accordance with the terms of this Protective Order.

       29.     Nothing in this Order shall limit any producing Party’s use of its own documents

or shall prevent any producing Party from disclosing its own Protected Information to any person.

Such disclosures shall not affect any CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’

EYES ONLY designation made pursuant to the terms of this Order so long as disclosure is not

publicly disclosed, but is made in a manner which is reasonably calculated to maintain the

confidentiality of the information.

       30.     Nothing in this Protective Order shall preclude or impede outside litigation counsel

of record’s ability to communicate with or advise their client in connection with this litigation only

based on such counsel’s review and evaluation of Protected Information, provided however, that

such communications or advice shall not disclose or reveal the substance or content of any

Protected Information other than as permitted under this Protective Order.

       31.     This Protective Order shall be binding upon the Parties and their attorneys,

successors, executors, personal representative, administrators, heirs, legal representatives, assigns,

subsidiaries, divisions, employees, agents, independent contractors, or other persons or

organizations over which they have control.

       32.     All notices required by this Protective Order are to be served on the attorney(s) for

each of the Defendants and Plaintiff listed in the signature block below for each Party.

       33.     Each of the Parties shall also retain the right to file a motion with the Court (a) to

modify this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or




                                                 12
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 13 of 14 PageID #: 360




entities if reasonably necessary to prepare and present this Action and (b) to apply for additional

protection of DESIGNATED MATERIAL.


 STIPULATED AND AGREED.

                                                  Respectfully submitted,
 Dated: March 6, 2020
                                                  THOMPSON COBURN LLP

                                                  By: /s/ Brian A. Lamping
                                                  Jan Paul Miller, #58112MO
                                                  Brian A. Lamping, #61054MO
                                                  Kristen E. Sanocki, #67375MO
                                                  One US Bank Plaza
                                                  St. Louis, Missouri 63101
                                                  314-552-6000
                                                  FAX 314-552-7000
                                                  jmiller@thompsoncoburn.com
                                                  blamping@thompsoncoburn.com
                                                  ksanocki@thompsoncoburn.com

                                                  Attorneys for Plaintiff Maritz Holdings Inc.

                                                  Respectfully submitted,
 Dated: March 6, 2020
                                                  By: /s/ James G. Martin
                                                  7733 Forsyth Blvd., Suite 1900
                                                  St. Louis, Missouri 63105
                                                  (314) 889-7300
                                                  FAX (314) 863-2111
                                                  jmartin@dowdbennett.com

                                                  -and-

                                                  Ronald J. Tenpas (admitted pro hac vice)
                                                  Crystal Y. Stapley (admitted pro hac vice)
                                                  VINSON & ELKINS
                                                  2200 Pennsylvania Avenue, NW
                                                  Washington, DC 20037
                                                  Phone: (202) 639-6791
                                                  Fax: (202) 879-8981
                                                  retenpas@velaw.com




                                                13
Case: 4:18-cv-00826-CDP Doc. #: 50 Filed: 03/06/20 Page: 14 of 14 PageID #: 361




                                        Attorneys for Defendant Cognizant
                                        Technology Solutions U.S. Corporation
SO ORDERED.


Dated: __________________________


                                        ___________________________________
                                        Catherine D. Perry
                                        United States District Judge




                                      14
